DETAILED ACTION
This is a Final Office action is in response to communications filed on July 21st, 2022. Claims 1 and 12 is/are amended. Claims 1-22 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 USC § 119 from Brazilian Patent Application No. BR1020190245891 filed November 22, 2019, the entire contents of which are incorporated herein by reference. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Apparatus Comprising Software Per Se
Claims 12-22 is/are also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The system of claim 12 recites digital platform with plurality of databases with no structure. However, each of these components (i.e. digital platform, databases) can be software per se. Therefore, the claim as a whole is directed to software per se and does not recite any structural components in this system claim. Software per se is not one of the four statutory classes of inventions. Therefore, claims 12 and dependent claims 13-22 are rejected as ineligible subject matter under 35 U.S.C 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 1-11 is/are drawn to method (i.e., a process), and claims 12-22 is/are drawn to System (i.e., a manufacture), As such, claims 1-22 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
Representative Claim 1: A method of enabling a transaction on a digital platform configured to allow selective communication between at least one ordinary user (10), at least one supplier (20), at least one premium supplier (25), at least one agent (30), at least one external agent (35), at least one launching agent (A) and at least one additional agent (X), the digital platform comprising at least a plurality of databases (100) that may be selectively accessed by each respective user, the plurality of databases (100) comprising at least one free advertising database (D2), a premium advertising database (D2p), a request database (D3), an client intermediate database (11), an object intermediate database (12) and a new objects database (D4), the method comprising the steps of: 
receiving data from at least one of the supplier (20) and the external agent (35), storing it in the free advertising database (D2) and allowing the agent (30) to view the data stored in this database; 
receiving data from at least one of the premium supplier (25), the agent (30) and additional agent (X), storing it in the premium advertising database (D2p) and allowing one from the ordinary user (10), the agent (30), the external agent (35) and additional agent (X) to view the data stored in the database; 
receiving data from the agent (30), storing it in the client intermediate database (11) and allowing the agent (30) to view the data stored in this database; 
receiving data from agent (30), storing it in the object intermediate database (12) and allowing the agent (30) to view the data stored in this database; 
receiving data from at least one of an ordinary user (10) and the external agent (35), storing it in the request database (D3) and allowing the agent (30) to view the data stored in this database; Preliminary Amendment - DANN 200068US01





receiving data from the launching agent (A), storing it in the new objects database (D4) and allowing at least one from the ordinary user (10), the agent (30), the external agent (35) and the additional agent (X) to view the data stored in said database;
selectively comparing data from at least two databases; 
enabling a transaction of at least one object if at least one data from each of the compared databases is compatible, wherein the transaction is carried out between users relative to compatible data, and wherein the supplier (20) has a free subscription that provides the property to be acquired in the transaction, the transaction being intermediated by at least one of the agent (30), the external agent (35), or the additional agent (X).
(Examiner notes: The underlined claim terms above are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A - Prong Two)
Under their broadest reasonable interpretation, the steps recited above (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Dependent claims 2-5 and 13-16 further narrow the abstract idea by claiming to step of enabling a transaction of at least one object if at least one data from each of the compared databases is compatible is set so that at least one data from the premium advertising database (D2p) may be compatible with at least one data from at least one of the request database (D3) and the client intermediate database … and the object intermediate database (12), covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.	
	Dependent claims 6-11, and 17-22 further narrow the abstract idea by claiming to the p generating at least one sign (40) based on at least one data from the premium advertising database (D2p), that may be scanned and provide information on the object of the transaction, providing at least one auxiliary information to any user by means of an artificial intelligence module, one transaction validation file based on information provided at least by users relative to compatible information concerning the enabled transaction, and allow the transaction of at least one real estate property, as commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity”, and is an abstract idea.
	Independent claim(s) 12 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The requirement to execute the claimed steps/functions using, a digital platform, plurality of databases, and artificial intelligence module (Independent Claim(s) 1 and 12 and dependent claims 2-11 and 13-22) is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Similarly, the limitations of applying on a digital platform, plurality of databases, and artificial intelligence module (Independent Claim(s) 1 and 12 and dependent claims 2-11 and 13-22) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., receive, compare, transact, etc. steps performed by digital platform). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).	
	The recited additional element(s) of identified above (Claims 1 and 12), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because to receive data, compare the data and enable a transaction would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
	Dependent claim 2-11 and 13-22 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the identified additional elements in independent claim(s) 1 and 12, and dependent claims 2-11 and 13-22 are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself. 
The recited additional element(s) of digital platform, databases, etc. (Claim 1 and 12), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea) i.e. receive data, compare the data and enable a transaction is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), “Storing and retrieving information in memory”, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
This conclusion is based on a factual determination. Applicant’s own disclosure at paragraph [0143] acknowledges that “method and system for enabling transactions on a goods transaction platform may be compatible with a communication network, a dynamic database and an Internet/Web interface, the database being such as a Hard Disk Drive (HDD), a CD drive, memory cards, non-volatile storage chip (Electrically-Erasable Programmable Read-Only Memory - EEPROM), Flash memory, or any other memory device capable of receiving, transmitting and storing data ...” The applicant’s disclosure discloses to perform the receiving of data, comparing the data between plurality of databases, and enabling a transaction (i.e. conventional nature of receiving and transmitting data/messages over a network). This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea. 
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity) and/or simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
The dependent claims 2-11 and 13-22 fail to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
Therefore, claims 1-22 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status:
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 6684196 (“Mini”) in view of U.S Pub. 20190080425 (“Bui”) in view of U.S Pub. 20050273346 (“Frost”).   
As per claims 1 and 12, Mini discloses, method of enabling a transaction on a digital platform configured to allow selective communication between at least one ordinary user (10), at least one supplier (20), at least one premium supplier (25), at least one agent (30), at least one external agent (35), at least one launching agent (A) and at least one additional agent (X) (i.e. as per applicant’s specification supplier and premium supplier to provide a property to sale or rent and agent, external agent, an launching agent represents a construction company, i.e. the foregoing claim limitation amounts to nonfunctional descriptive material entitled to little if any patentable weight (see MPEP §2111.05 and authorities cited therein) as it merely changes the label of user, suppliers, agents from various roles performed in a real estate transaction, nevertheless, digital platform is centralized transaction manager, users are buyers or sellers, agents are mortgage brokers, extended agent is associated with realtor who is licensed professional) (“the key players in the industry, realtors, mortgage brokers” and “a centralized transaction manager is the organization and accessibility of all of the complex information associated with a real estate transaction. As mentioned above, the buyer and seller may check on the status of the transaction at any time”) (Col. 1 Ln. 33-35 and Col. 3 Ln. 54-61), the digital platform comprising at least a plurality of databases (100) that may be selectively accessed by each respective user (“a database associated with the central transaction manager, the information may be used to populate the bewildering array of forms associated with the typical real estate transaction” and “a centralized transaction manager is the organization and accessibility of all of the complex information associated with a real estate transaction. As mentioned above, the buyer and seller may check on the status of the transaction at any time”) (Col. 3 Ln. 30-33 and Col. 3 Ln. 54-61), the plurality of databases (100) comprising at least one free advertising database (D2), a premium advertising database (D2p), a request database (D3), an client intermediate database (11), an object intermediate database (12) and a new objects database (D4) (i.e. the foregoing claim limitation amounts to nonfunctional descriptive material entitled to little if any patentable weight (see MPEP §2111.05 and authorities cited therein) as it merely changes the label of databases from plurality of databases is defined from “free advertising” or “premium advertising”, nevertheless, variety of databases which include home listings is associated with the above databases) (“the search retrieves homes any of a variety of databases which include home listings (block 1314) such as, for example, Multiple Listing Service (MLS) and other database services (e.g., realtor.com, homeseekers.com, and homeadviser.com) which have live connections to the web site (block 1316). Also available to the buyer is information regarding the neighborhoods in which any home candidates are located (block 1318) including, for example, information relating to schools, crime rates, and other demographic information”) (Col. 10 Ln. 35-44),
the method comprising the steps of: receiving data from at least one of the supplier (20) and the external agent (35), storing it in the free advertising database (D2) and allowing the agent (30) to view the data stored in this database (i.e. receiving data is associated with information received and processed by the system) (“The information in the offer is received and processed by the system (block 1622) using information from one or more databases which provide pricing information such as, for example, Property Data from First American Tide of Santa Ana, Calif. (block 1624). The virtual agent then reviews the completed offer, makes any necessary corrections (block 1626), and once the document is completely correct (block 1628), causes the system to process and store the completed document (block 1630). The buyer then receives the completed document for review, prints it, signs it and faxes it to the virtual agent (block 1632). If the completed document is a purchase agreement (block 1634), the document is sent to a local agent in the market of interest for execution (block 1636). Of course, if at block 1602, the buyer has elected to use a local agent for generating the offer, the process moves to block 1636 from block 1612”) (Col. 12 Ln. 31-46);
receiving data from at least one of the premium supplier (25), the agent (30) and additional agent (X), storing it in the premium advertising database (D2p) and allowing one from the ordinary user (10), the agent (30), the external agent (35) and additional agent (X) to view the data stored in the database (i.e. again receiving data is associated with information received and processed by the system) (“The information in the offer is received and processed by the system (block 1622) using information from one or more databases which provide pricing information such as, for example, Property Data from First American Tide of Santa Ana, Calif. (block 1624). The virtual agent then reviews the completed offer, makes any necessary corrections (block 1626), and once the document is completely correct (block 1628), causes the system to process and store the completed document (block 1630). The buyer then receives the completed document for review, prints it, signs it and faxes it to the virtual agent (block 1632). If the completed document is a purchase agreement (block 1634), the document is sent to a local agent in the market of interest for execution (block 1636). Of course, if at block 1602, the buyer has elected to use a local agent for generating the offer, the process moves to block 1636 from block 1612”) (Col. 12 Ln. 31-46);
receiving data from the agent (30), storing it in the client intermediate database (11) and allowing the agent (30) to view the data stored in this database (as per applicant’s specification 0053, client intermediate database 11 can therefore be understood as a database of potential clients, i.e. intermediate database for potential clients is associated with buyer searching the database services) (“the search retrieves homes any of a variety of databases which include home listings (block 1314) such as, for example, Multiple Listing Service (MLS) and other database services (e.g., realtor.com, homeseekers.com, and homeadviser.com) which have live connections to the web site (block 1316). Also available to the buyer is information regarding the neighborhoods in which any home candidates are located”) (Col. 10 Ln.35-40); 
receiving data from agent (30), storing it in the object intermediate database (12) and allowing the agent (30) to view the data stored in this database (as per applicant’s specification 0055, the object intermediate database 12 can be understood as a database of potential properties to be transacted, i.e. intermediate database for potential clients is associated with buyer searching the database services) (“The information in the offer is received and processed by the system (block 1622) using information from one or more databases which provide pricing information such as, for example, Property Data from First American Tide of Santa Ana, Calif. (block 1624). The virtual agent then reviews the completed offer, makes any necessary corrections (block 1626), and once the document is completely correct (block 1628), causes the system to process and store the completed document (block 1630). The buyer then receives the completed document for review, prints it, signs it and faxes it to the virtual agent (block 1632). If the completed document is a purchase agreement (block 1634), the document is sent to a local agent in the market of interest for execution”) (Col. 10 Ln.35-40);
receiving data from at least one of an ordinary user (10) and the external agent (35), storing it in the request database (D3) and allowing the agent (30) to view the data stored in this database (“If the completed document is a counter offer or contingency offer (block 1634), the virtual agent receives the faxed document, signs it, and faxes it to the listing agent (block 1644). The local agent and the virtual agent then coordinate presentation of the offer (blocks 1638 and 1640) and the system performs risk analysis regarding the offer presentation decision”) (Col. 12 Ln. 47-53);
receiving data from the launching agent (A), storing it in the new objects database (D4) and allowing at least one from the ordinary user (10), the agent (30), the external agent (35) and the additional agent (X) to view the data stored in said database (“streamlines the forms process for both seller and buyer by requiring that the user input a particular piece of information once, that information being stored in the system database for later use to populate the corresponding field in a subsequent document. At this point, a personalized transaction manager 311 is generated by which the seller will interact with the site going forward. Once the relationship is formalized, the seller engages in a variety of activities in preparation for listing her home on the site”) (Col.6 Ln.65 – Col.7 Ln.6).
Mini specifically doesn’t disclose, selectively comparing data from at least two databases and enabling a transaction carried out between users relative to compatible data, however Bui discloses, selectively comparing data from at least two databases (“compare the received one or more standard searchable real estate property preferences, the one or more user based preferences and the one or more real estate property based design preferences against real estate property classifications and neighborhood classifications for real estate properties in a real estate listings database; and generate a listing of recommended real estate properties, the listing of recommended real estate properties having real estate property classification values and neighborhood classification values closest to the one or more standard searchable real estate property preferences, the one or more user based preferences and the one or more real estate property based design preferences”) (0105);
enabling a transaction of at least one object if at least one data from each of the compared databases is compatible, wherein the transaction is carried out between users relative to compatible data (“system may utilize the information in the classifications module 575 from the user and compare the user-based classifications or preferences to the classifications generated for the real estate properties by the image analysis module 571, data analysis module 572 and lifestyle analysis module 573 in order to generate a list of recommended real estate properties 580 for the real estate user. In embodiments, this may be performed automatically and/or in the background either when the real estate user is using the ODRESP software or alternatively when the real estate user is not online. In embodiments, there may be an option for a customer or user to select classifications or criteria (in addition to or separate from the ODRESP software and system generated classifications), compare these against the to the classifications generated for the real estate properties by the image analysis module 571, data analysis module 572 and lifestyle analysis module 573 in order to generate a list of recommended real estate properties 580 for the real estate user”) (0100).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to receiving data from at least one of the supplier and the external agent, storing it in the free advertising database and allowing the agent to view the data stored in this database, receiving data from at least one of the premium supplier, the agent and additional agent, storing it in the premium advertising database and allowing one from the ordinary user, the agent, the external agent and additional agent to view the data stored in the database, receiving data from the agent, storing it in the client intermediate database and allowing the agent to view the data stored in this database, receiving data from agent, storing it in the object intermediate database and allowing the agent to view the data stored in this database, receiving data from at least one of an ordinary user and the external agent, storing it in the request database and allowing the agent to view the data stored in this database, receiving data from the launching agent, storing it in the new objects database and allowing at least one from the ordinary user, the agent, the external agent and the additional agent to view the data stored in said database, as disclosed by Mini, selectively comparing data from at least two databases and enabling a transaction carried out between users relative to compatible data, as taught by Bui for the purpose to publicly available database sources and privately available database sources may communicate and/or refresh the data, parameters, and/or measurements in the real estate service provider matching system database or database servers on a continual and/or constant basis in order to provide real time (of closed to real time) information, parameters, measurements and data updates for the on-demand real estate service provider matching system.
Mini specifically doesn’t disclose, the supplier has a free subscription that provides the property to be acquired in the transaction being intermediated by at least one of the agent, the external agent, or the additional agent, however Frost discloses, and wherein the supplier (20) has a free subscription that provides the property to be acquired in the transaction (“the potential member subscribes to the website 410 and remains as a member for a certain amount of time, the referring user earns a free subscription of a specified length. For example, In one embodiment, if the potential member stays as a member past the end of a trial date of 30 days, the referring member gets a free subscription for one month”) (0154), the transaction being intermediated by at least one of the agent (30), the external agent (35), or the additional agent (X) (“Real estate transactions typically involve many participants, including buyers, sellers, agents, brokers, developers, property owners, inspectors, escrow agents, loan officers, and the like”) (0002).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to receiving data from at least one of the supplier and the external agent, storing it in the free advertising database and allowing the agent to view the data stored in this database, receiving data from at least one of the premium supplier, the agent and additional agent, storing it in the premium advertising database and allowing one from the ordinary user, the agent, the external agent and additional agent to view the data stored in the database, receiving data from the agent, storing it in the client intermediate database and allowing the agent to view the data stored in this database, receiving data from agent, storing it in the object intermediate database and allowing the agent to view the data stored in this database, receiving data from at least one of an ordinary user and the external agent, storing it in the request database and allowing the agent to view the data stored in this database, receiving data from the launching agent, storing it in the new objects database and allowing at least one from the ordinary user, the agent, the external agent and the additional agent to view the data stored in said database, as disclosed by Mini, the supplier has a free subscription that provides the property to be acquired in the transaction being intermediated by at least one of the agent, the external agent, or the additional agent, as taught by Frost for the purpose to  allows the user to participate in a subscription referral program.

As per claims 2 and 13, Mini discloses, at least one data from the premium advertising database (D2p) may be compatible with at least one data from at least one of the request database (D3) and the client intermediate database (11) (i.e. the foregoing claim limitation amounts to nonfunctional descriptive material entitled to little if any patentable weight (see MPEP §2111.05 and authorities cited therein) as it merely changes the label of databases from plurality of databases is defined from “free advertising” or “premium advertising”, nevertheless, variety of databases which include home listings is associated with the above databases) (“a database associated with the central transaction manager, the information may be used to populate the bewildering array of forms associated with the typical real estate transaction” and “a centralized transaction manager is the organization and accessibility of all of the complex information associated with a real estate transaction. As mentioned above, the buyer and seller may check on the status of the transaction at any time”) (Col. 3 Ln. 30-33 and Col. 3 Ln. 54-61), also refer to (“the search retrieves homes any of a variety of databases which include home listings (block 1314) such as, for example, Multiple Listing Service (MLS) and other database services (e.g., realtor.com, homeseekers.com, and homeadviser.com) which have live connections to the web site (block 1316). Also available to the buyer is information regarding the neighborhoods in which any home candidates are located (block 1318) including, for example, information relating to schools, crime rates, and other demographic information”) (Col. 10 Ln. 35-44);
least one data from the object intermediate database (12) may be compatible with at least one of data from at least one of the request database (D3) and the client intermediate database (11) (i.e. providing client with their requirement that is compatible to their needs ie.e. meeting the criteria) (“once the buyer enters her criteria, the system begins to continuously send information to the buyer regarding homes which meet her criteria (block 1310) including, for example, open houses. The buyer receives this information and updates her process manager where the information proves useful”) (Col. 10 Ln. 27-33);
at least one data from the request database (D3) may be compatible with at least one data from at least one of the free advertising database (D2), the premium advertising database (D2p), and the object intermediate database (12) (i.e. providing client with their requirement that is compatible to their needs ie.e. meeting the criteria) (“once the buyer enters her criteria, the system begins to continuously send information to the buyer regarding homes which meet her criteria (block 1310) including, for example, open houses. The buyer receives this information and updates her process manager where the information proves useful”) (Col. 10 Ln. 27-33);
at least one data from the client intermediate database (11) may be compatible with at least one data from at least one of the free advertising database (D2), the premium advertising database (D2p) and the object intermediate database (12) (“the search retrieves homes any of a variety of databases which include home listings (block 1314) such as, for example, Multiple Listing Service (MLS) and other database services (e.g., realtor.com, homeseekers.com, and homeadviser.com) which have live connections to the web site (block 1316). Also available to the buyer is information regarding the neighborhoods in which any home candidates are located (block 1318) including, for example, information relating to schools, crime rates, and other demographic information”) (Col.10 Ln.41-46).

As per claims 3 and 14, Mini discloses, wherein data from the free advertising database (D2) may be configured as data from the premium advertising database (D2p), so that at least one data from the free advertising database (D2) is transmitted to the premium advertising database (D2p), wherein the method further comprises the steps of configuring at least one data from the free advertising database (D2) as at least one data from the premium advertising database (D2p) and transmitting at least one data from the free advertising database (D2) to the premium advertising database (D2p) (i.e. the foregoing claim limitation amounts to nonfunctional descriptive material entitled to little if any patentable weight (see MPEP §2111.05 and authorities cited therein) as it merely changes the label of databases from plurality of databases is defined from “free advertising” or “premium advertising”, nevertheless, variety of databases which include home listings is associated with the above databases) (“a database associated with the central transaction manager, the information may be used to populate the bewildering array of forms associated with the typical real estate transaction” and “a centralized transaction manager is the organization and accessibility of all of the complex information associated with a real estate transaction. As mentioned above, the buyer and seller may check on the status of the transaction at any time”) (Col. 3 Ln. 30-33 and Col. 3 Ln. 54-61), also refer to (“the search retrieves homes any of a variety of databases which include home listings (block 1314) such as, for example, Multiple Listing Service (MLS) and other database services (e.g., realtor.com, homeseekers.com, and homeadviser.com) which have live connections to the web site (block 1316). Also available to the buyer is information regarding the neighborhoods in which any home candidates are located (block 1318) including, for example, information relating to schools, crime rates, and other demographic information”) (Col. 10 Ln. 27-33, 35-44).

As per claims 4 and 15, Mini discloses, wherein the steps of configuring at least one data from the free advertising database (D2) as at least one data from the premium advertising database (D2p) and transmitting at least one data from the free advertising database (D2) to the premium advertising database (D2p) are performed by at least one of the agent (30) and the external agent (35) or by at least one agent (30) and one supplier (20) (i.e. the foregoing claim limitation amounts to nonfunctional descriptive material entitled to little if any patentable weight (see MPEP §2111.05 and authorities cited therein) as it merely changes the label of databases from plurality of databases is defined from “free advertising” or “premium advertising”, nevertheless, variety of databases which include home listings is associated with the above databases) (“a potential buyer, a potential seller may also access a demonstration of a sample transaction (pages 114) by selecting the "Sellers Demo" text in home page 100. As with many web sites, various marketing banners 116 (some with e-mail capture capabilities) are sequentially displayed on selected pages of the site including home page 100”) (Col. 5 Ln. 16-20).
Mini specifically doesn’t disclose, the steps are performed by the agent (30) by enabling a turbocharging, however Bui discloses, wherein the steps are performed by the agent (30) by enabling a turbocharging (i.e. turbocharging is associated with real time/ASAP in providing service) (“the ODRESP software application and/or system may use the available parameters, information, measurements and/or data to determine, select and/or recommend at least one real estate agent that is able to meet with the real estate user within a shortest possible timeframe. As discussed previously, the ODRESP software application and/or system may default to an immediate or ASAP meeting time if a real estate service requester does not input a time. In addition, in embodiments, the ODRESP software application and/or system selects recommended service provider(s) (e.g., real estate agent(s)) in real time and/or ASAP, which is an improvement in computer-related technology”) (0039).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to receiving data from at least one of the supplier and the external agent, storing it in the free advertising database and allowing the agent to view the data stored in this database, receiving data from at least one of the premium supplier, the agent and additional agent, storing it in the premium advertising database and allowing one from the ordinary user, the agent, the external agent and additional agent to view the data stored in the database, receiving data from the agent, storing it in the client intermediate database and allowing the agent to view the data stored in this database, receiving data from agent, storing it in the object intermediate database and allowing the agent to view the data stored in this database, receiving data from at least one of an ordinary user and the external agent, storing it in the request database and allowing the agent to view the data stored in this database, receiving data from the launching agent, storing it in the new objects database and allowing at least one from the ordinary user, the agent, the external agent and the additional agent to view the data stored in said database, as disclosed by Mini, wherein the steps are performed by the agent (30) by enabling a turbocharging, as taught by Bui for the purpose to publicly available database sources and privately available database sources may communicate and/or refresh the data, parameters, and/or measurements in the real estate service provider matching system database or database servers on a continual and/or constant basis in order to provide real time (of closed to real time) information, parameters, measurements and data updates for the on-demand real estate service provider matching system.

As per claims 5 and 16, Mini discloses, wherein the additional agent (X) may access the premium advertising database (D2p) and the new objects database (D4) (i.e. the foregoing claim limitation amounts to nonfunctional descriptive material entitled to little if any patentable weight (see MPEP §2111.05 and authorities cited therein) as it merely changes the label of databases from plurality of databases is defined from “free advertising” or “premium advertising”, nevertheless, variety of databases which include home listings is associated with the above databases) (“As mentioned above, this interface allows both agents associated with the web site and independent agents access to the system. By selecting this option in home page 100, an agent is provided access to an agent home page 402 from which she can access a variety of information regarding the benefits of the site (block 404), and the rules, procedures, and legal information related to the site (block 406). An agent may then choose to register with the site for the purpose of listing her properties or helping a client purchase a home by selecting the "Agent Get Started" text (block 408) in home page 402. The agent is then prompted to input a personal profile (block 410) and, if appropriate, profiles of any homes which the agent may wish to list with the site”) (Col. 8 Ln. 7-18).

Claims 6-11 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 6684196 (“Mini”) in view of U.S Pub. 20190080425 (“Bui”) in view of U.S Pub. 20050273346 (“Frost”) in view of U.S Pub. 20110289009 (“Rankin”).
As per claims 6 and 17, Mini specifically doesn’t disclose, generating at least one sign (40) based on at least one data from the premium advertising database (D2p), however Rankin discloses, further comprising a step of generating at least one sign (40) based on at least one data from the premium advertising database (D2p) (“generate one or more types of marketing materials based thereon, transfer and/or exchange marketing of such materials between interested parties, and/or the like. For example, in one implementation, the property marketing tool may receive property information directly from a user and/or a third party data repository, and/or extract property information from a properties database, retrieve a marketing template such as from a marketing templates database, and populate fields of the marketing template with elements of the retrieved property information. The property marketing tool may, in one implementation, be further configured to generate marketing materials such as webpages, PDF documents, flyers and/or other printed documents, cellular phone text and/or email messages, listing service entries, and/or the like. In one implementation, the property marketing tool may further be configured to generate links to generated marketing materials. For example, the property marketing tool may generate a URL or other link to a generated webpage. In another implementation, the property marketing tool may generate a barcode, QR code, matrix code, and/or the like one dimensional or two dimensional barcode, the scanning of which may cause the automatic linking of a scanning device (e.g., a cellular phone) to a webpage displaying property information, the retrieval of a file containing property information, and/or the like”) (0058).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to receiving data from at least one of the supplier and the external agent, storing it in the free advertising database and allowing the agent to view the data stored in this database, receiving data from at least one of the premium supplier, the agent and additional agent, storing it in the premium advertising database and allowing one from the ordinary user, the agent, the external agent and additional agent to view the data stored in the database, receiving data from the agent, storing it in the client intermediate database and allowing the agent to view the data stored in this database, receiving data from agent, storing it in the object intermediate database and allowing the agent to view the data stored in this database, receiving data from at least one of an ordinary user and the external agent, storing it in the request database and allowing the agent to view the data stored in this database, receiving data from the launching agent, storing it in the new objects database and allowing at least one from the ordinary user, the agent, the external agent and the additional agent to view the data stored in said database, as disclosed by Mini, generating at least one sign (40) based on at least one data from the premium advertising database (D2p), as taught by Rankin for the purpose to allow for the automatic population of property information, contact information, scheduled activities, and/or the like based on detected interactions of users with generated links, barcodes, and/or the like.

As per claims 7 and 18, Mini specifically doesn’t disclose, one code that may be scanned and provide information on the object of the transaction, however Rankin discloses, wherein the sign (40) comprises at least one code that may be scanned and provide information on the object of the transaction (“A user may scan a barcode associated with a property and obtain geographic coordinates associated with the property, such as from the code itself, a lookup based on the code, integrated GPS components of the scanning device, and/or the like. The property information and geographic coordinates may then be used to specifically and accurately label a building, lot, and/or the like location on a graphically displayed map with property name, type, and/or other property information. Various property information may also be used to allow for filtering of the mapped properties in a variety of ways”) (0060).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to receiving data from at least one of the supplier and the external agent, storing it in the free advertising database and allowing the agent to view the data stored in this database, receiving data from at least one of the premium supplier, the agent and additional agent, storing it in the premium advertising database and allowing one from the ordinary user, the agent, the external agent and additional agent to view the data stored in the database, receiving data from the agent, storing it in the client intermediate database and allowing the agent to view the data stored in this database, receiving data from agent, storing it in the object intermediate database and allowing the agent to view the data stored in this database, receiving data from at least one of an ordinary user and the external agent, storing it in the request database and allowing the agent to view the data stored in this database, receiving data from the launching agent, storing it in the new objects database and allowing at least one from the ordinary user, the agent, the external agent and the additional agent to view the data stored in said database, as disclosed by Mini, one code that may be scanned and provide information on the object of the transaction, as taught by Rankin for the purpose to allow for the automatic population of property information, contact information, scheduled activities, and/or the like based on detected interactions of users with generated links, barcodes, and/or the like.

As per claims 8 and 19, Mini specifically doesn’t disclose, one code that may be scanned and provide information on the object of the transaction, however Rankin discloses, further comprising a step in which the agent (30) adopts an external agent (35), so that the data received from the external agent (35) in the request database (D3) are identified as having been received by the agent (30) (“the buyer and the virtual agent discuss an offer price, any contingencies to be built into the offer, fill out the offer (or addendum to an offer), and make provisions for any deposits (blocks 1618 and 1620). The information in the offer is received and processed by the system (block 1622) using information from one or more databases which provide pricing information such as, for example, Property Data from First American Tide of Santa Ana, Calif.”) (Col. 12 Ln. 31-46).

As per claims 9 and 20, Mini specifically doesn’t disclose, providing at least one auxiliary information to any user by means of an artificial intelligence module, however Bui discloses, further comprising a step of providing at least one auxiliary information to any user by means of an artificial intelligence module (“the machine learning or deep learning module 315 may identify that a certain real estate agent has sold three houses in a certain gated neighborhood, received positive postings regarding the sales on social media and the real estate user is looking for a property in that specific gated neighborhood based on analyzing the information, parameters or measurements in the various modules of the database server 325. In response, the machine learning or deep learning module 315 may provide this information to the recommendation and update module 320 along with a weighting factor to identify that this real estate agent should be recommended (or at least put in the recommended list) because of these unique positive characteristics. As another illustrative embodiments, a machine learning or deep learning module 315 may identify that a certain real estate agent, by extracting relevant data from information provided by the online news module 333, is going through a divorce and has been convicted of drunk driving within the last two weeks”) (0052, 0040).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to receiving data from at least one of the supplier and the external agent, storing it in the free advertising database and allowing the agent to view the data stored in this database, receiving data from at least one of the premium supplier, the agent and additional agent, storing it in the premium advertising database and allowing one from the ordinary user, the agent, the external agent and additional agent to view the data stored in the database, receiving data from the agent, storing it in the client intermediate database and allowing the agent to view the data stored in this database, receiving data from agent, storing it in the object intermediate database and allowing the agent to view the data stored in this database, receiving data from at least one of an ordinary user and the external agent, storing it in the request database and allowing the agent to view the data stored in this database, receiving data from the launching agent, storing it in the new objects database and allowing at least one from the ordinary user, the agent, the external agent and the additional agent to view the data stored in said database, as disclosed by Mini, providing at least one auxiliary information to any user by means of an artificial intelligence module, as taught by Bui for the purpose to publicly available database sources and privately available database sources may communicate and/or refresh the data, parameters, and/or measurements in the real estate service provider matching system database or database servers on a continual and/or constant basis in order to provide real time (of closed to real time) information, parameters, measurements and data updates for the on-demand real estate service provider matching system.

As per claims 10 and 21, Mini specifically doesn’t disclose, one transaction validation file based on information provided at least by users relative to compatible information concerning the enabled transaction, however Bui discloses, further comprising a step of generating at least one transaction validation file based on information provided at least by users relative to compatible information concerning the enabled transaction (“compare the received one or more standard searchable real estate property preferences, the one or more user based preferences and the one or more real estate property based design preferences against real estate property classifications and neighborhood classifications for real estate properties in a real estate listings database; and generate a listing of recommended real estate properties, the listing of recommended real estate properties having real estate property classification values and neighborhood classification values closest to the one or more standard searchable real estate property preferences, the one or more user based preferences and the one or more real estate property based design preferences”) (0105).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to receiving data from at least one of the supplier and the external agent, storing it in the free advertising database and allowing the agent to view the data stored in this database, receiving data from at least one of the premium supplier, the agent and additional agent, storing it in the premium advertising database and allowing one from the ordinary user, the agent, the external agent and additional agent to view the data stored in the database, receiving data from the agent, storing it in the client intermediate database and allowing the agent to view the data stored in this database, receiving data from agent, storing it in the object intermediate database and allowing the agent to view the data stored in this database, receiving data from at least one of an ordinary user and the external agent, storing it in the request database and allowing the agent to view the data stored in this database, receiving data from the launching agent, storing it in the new objects database and allowing at least one from the ordinary user, the agent, the external agent and the additional agent to view the data stored in said database, as disclosed by Mini, one transaction validation file based on information provided at least by users relative to compatible information concerning the enabled transaction, as taught by Bui for the purpose to publicly available database sources and privately available database sources may communicate and/or refresh the data, parameters, and/or measurements in the real estate service provider matching system database or database servers on a continual and/or constant basis in order to provide real time (of closed to real time) information, parameters, measurements and data updates for the on-demand real estate service provider matching system.

As per claims 11 and 22, Mini discloses, wherein the method is configured to allow the transaction of at least one real estate property (“provides methods and apparatus for facilitating a transaction corresponding to real property between a seller and a buyer via a network. A negotiation relating to the real property between the buyer and the seller is facilitated via the network. Access by at least one of the buyer and the seller via the network to a plurality of real estate services is provided. Each of the plurality of real estate services relates to an aspect of the transaction, and each of the plurality of real estate services is necessary for the transaction to progress.”) (Col. 4 Ln. 8-16).

Response to Arguments
With regards to §103 rejections:
Applicant's arguments, see pages 9-10, filed July 21st, 2022 with respect to the rejection(s) of claims 1-22 under 35 U.S.C 103 have been fully considered but are moot in view of the new ground(s) of rejection. 
Because Applicant's remarks have not overcome the rejections of independent claims, the remarks regarding the dependent claims are likewise moot.
With regards to §101 rejections:
Applicant's arguments, see pages 10-14, filed July 21st, 2022 with respect to the rejection(s) of claims 1-22 under 35 U.S.C 101 have been fully considered but are unpersuasive. 
Applicant states, “the language of independent claims goes well beyond merely "commercial interactions (including agreements in form of contracts; advertising, marketing or sales activities or behaviors; business relationship)" and/or "organizing human activity." For example, the set of claims does define human actions and steps performed by means of the claimed method and also on a hardware basis such as the matter set forth in paragraphs [0144] - [0148] of the specification (paragraphs [0122] - [0126] of the published application), i.e., storing in a memory, processing with a processor, connecting through a wireless network, etc. …” Remarks 10-13. 
Prior to addressing the Applicant's arguments, the Applicant is reminded of the following:
	(A) Even under 35 U.S.C. 101 claims need to be interpreted under broadest reasonable interpretation in light of the as-filed specification, see MPEP “2106 Patent Subject Matter Eligibility” note “II. ESTABLISH BROADEST REASONABLE INTERPRETATION OF CLAIM AS A WHOLE”.
	(B) Per October 2019 Update, note as follows:
 
“A. Meaning Of “Recites” 
In Step 2A Prong One, the 2019 PEG instructs examiners to evaluate whether a claim recites a judicial exception, i.e., an abstract idea enumerated in Section I of the 2019 PEG, a law of nature, or a natural phenomenon. The 2019 PEG did not change the meaning of “recites” from how this term is used in the Manual of Patent Examining Procedure (MPEP). While the terms “set forth” and “describe” are thus both equated with “recite,” their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims “set forth” an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, “described” the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.” 4 That is, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim.”
	(C) Per October 2019 Update, note as follows:

“II. The Groupings Of Abstract Ideas Enumerated In The 2019 PEG 
The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination." 
	(D) Per October 2019 Update, note as follows:

B. Certain Methods of Organizing Human Activity 
Clarification was requested about the scope of the “certain methods of organizing human activity” grouping. In particular, examples of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people were requested. 
The term “certain” qualifies the “certain methods of organizing human activity” grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., “a defined set of steps for combining particular ingredients to create a drug formulation” is not a “certain method of organizing human activity”).23 Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in Section III(C) of the 2019 PEG. Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings. 

i. “Fundamental Economic Practices or Principles” 

Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” 24 25 although being old or well-known may indicate that the practice is “fundamental.”

MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices.” Additional examples of “fundamental economic practices or principles” not discussed in this MPEP section include: 
local processing of payments for remotely purchased goods, Inventor Holdings, LLC v. Bed Bath & Beyond, Inc.;26 
	using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, Secured Mail Solutions LLC v. Universal Wilde, Inc.;27 and 
	placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC .28 
	
		ii. “Commercial or Legal Interactions” 

According to the 2019 PEG, “commercial interactions” or “legal interactions” include subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. 
Examples of subject matter where the commercial or legal interaction is an agreement in the form of contracts include: 
	a transaction performance guaranty, which is a contractual relationship, buySAFE, Inc. v. Google, Inc.;29 and 
	processing insurance claims for a covered loss or policy event under an insurance policy (i.e., an agreement in the form of a contract), Accenture Global Services GmbH v. Guidewire Software, Inc.30 
Examples of subject matter where the commercial or legal interaction is a legal obligation include: 
	tax-free exchanges of real estate, where the exchange is a legal obligation, Fort Properties, Inc. v. American Master Lease LLC;31 and 
	arbitration (i.e., resolving a legal dispute between two parties using an arbitrator), In re Comiskey.32 

Examples of subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors include: 
	using advertising as an exchange or currency, Ultramercial, Inc. v. Hulu, LLC;33 
	offer-based price optimization, which pertains to marketing, OIP Techs., Inc. v. Amazon.com, Inc.;34 and 
	structuring of a sales force or marketing company, which pertains to marketing or sales activities or behaviors, In re Ferguson.35 

Examples of subject matter where the commercial or legal interaction is business relations include: 
	processing a credit application between a customer and dealer, where the business relation is the relationship between the customer and the dealer during the vehicle purchase, Credit Acceptance Corp. v. Westlake Services;36 and 
	processing information through a clearinghouse, where the business relation is the relationship between a party that submitted a credit application (e.g., a car dealer) and funding sources (e.g., banks) when processing credit applications, Dealertrack v. Huber.37 

For additional discussion and examples of commercial or legal interactions, see MPEP 2106.04(a)(2)(II)(A)-(B)."
Applicant's arguments have been fully considered but they are not persuasive. 
Examiner maintains the analysis as set forth per step 2A prong one, which is based on the abstract recitation, that the claims squarely invoke certain methods of organizing human activity contrary to assertion. Although analysis as set forth in the office action is per points (B), (C), (D) particularly i. note "Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” although being old or well-known may indicate that the practice is “fundamental.”" of October 2019 update, nevertheless to elaborate further the reason why the Examiner considered the claim as a whole to be commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship) is because to receive data to store and view the data, compare the data and enable a transaction is indeed a commercial interactions.

Further the applicant’s representative states, “existing systems for creating and publishing an advertisement and further allowing a transaction between two parties fail to depend on a real estate agent to do so. As such, the presently claimed configuration addresses at least these problems to at least provide an optimized method through which an agent may access, filter, and publish information and also enable a transaction based on such information.” Remarks 13-14.
Applicant's arguments have been fully considered but they are not persuasive. 
The abstract idea is intended to be carried out in technical environments e.g. digital and network-based communication environment e.g. Internet which allows for receiving/transmitting data/content, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to such particular technological environments. See MPEP 2106.05(h) concerning generally linking use of a judicial exception to a particular technological environment or field of use, including a discussion of the exemplars provided herein, which are based on Bilski, 561 U.S. at 612, and Flook, 437 U.S. at 588-90. Thus, the mere application of an abstract idea which falls in certain methods of organizing human activity grouping and generally linking use of a judicial exception to a particular technological environment or field of use, for instance that stores and retrieves information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (similarly here data and associated advertisement are electronically stored with receiving information, and are also retrieved, also note obtaining and comparing intangible data (CyberSource), and parsing and comparing data (Berkheimer)), i.e. fails to contain one or more additional elements that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
Thus, the abstract idea identified above is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
Thus the claims 1-22 does no more than use instructions to implement the abstract idea on the generic computing system. And thus the Examiner finds that the “improvement” to which Applicant refer is a business improvement rather than an improvement to a technological or technical field (See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (“[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”). See MPEP §§ 2106.05(a)–(c), (e)–(h).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to generating consumer interface and triggering of an advertisement delivery based on received user input or captured by user device sensors.
U.S. Pub. No. 20150019328 (“Abhyanker”)
Abhyanker discloses, method includes segregating access such that only a verified individual is able to view information in the neighborhood of the online neighborhood social network. A business is permitted in the neighborhood of the online neighborhood social network to deliver a targeted advertisement to the user and neighbors to the user. The method further includes notifying neighbors in the neighborhood regarding an event, an advertisement, and a promotion in their area based on radius for notification.
U.S. Pub. No. 20070174076 (“Kord”).
Kord discloses, mobile productivity tool implemented through a comprehensive system and method that is simple to use and provides accurate real-time real estate property transaction information and status through its voice access and proactive notification features. The system and method of the present invention provides a speech-enabled, telephone interface to a real estate property transaction management program that provides its user with a significant advantage by enabling a unique, more usable mobile interface that supports the goals of enhanced process automation, efficiency, and convenience to all parties involved in a real estate property transaction. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GAUTAM UBALE/Primary Examiner, Art Unit 3682